UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT SAMUEL CHRISTENSEN, JR.,

                                           Defendant -   Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-98-238, CA-00-1116-4-12)


Submitted:   June 19, 2003                 Decided:   June 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Samuel Christensen, Jr., Appellant Pro Se. Alfred William
Walker Bethea, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Samuel Christensen, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

An appeal may not be taken to this court from the final order in a

proceeding under § 2255 unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000);

see Miller-El v. Cockrell, 123 S. Ct. 1029 (2003).              As to claims

dismissed by a district court solely on procedural grounds, a

certificate of appealability will not issue unless the movant can

demonstrate    both   “(1)    ‘that   jurists   of   reason   would   find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).          We have independently reviewed the

record and conclude that Christensen has not satisfied either

standard.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      We dispense with oral argument because the

facts   and   legal   contentions     are   adequately   presented    in     the




                                       2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3